DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 6-7 & 21 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The phrase “a ratio of the collective-area ratio to the thickness ratio ranges from 2.0 to 1.83” in Claim 1, last line, is not found in the original disclosure and cannot be seen in the drawings. Therefore, this limitation constitutes new matter and must be amended or deleted from the claim. The Examiner notes that this ratio range appears to be the two ranges of the collective-area and thickness combined with their respective end points. However, there is no reason why given the original disclosure, a collective-area ratio of 0.55 cannot be paired with a thickness ratio of 0.2, giving the overall ratio of the two being higher than 2.0.

B) The phrase “the frame member has the same thickness as the flooring covering member” in Claim 21, line 4 is not found in the original disclosure. The Examiner notes that it is stated that it is made of the same material, but since the floor covering member has been reduced in thickness to be flush and this feature is never mentioned with regard to the frame, this constitutes new matter and must be amended or deleted from the claims.

	C) Claims 2-4, 6-7 are also rejected due to their dependency on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,819,730 to Ascroft in view of US Patent Publication Number 2019/0170390 A1 to Kennedy in view of US Patent Number 9,777,475 B1 to Yasinskiy.

A) As per Claim 1, Ascroft teaches a method of manufacturing a vent system for a finished floor (Ascroft: Figures 1-3) comprising: 
providing a floor covering member (Ascroft: Figure 2)
cutting the floor covering member to a predetermined width; 
cutting a plurality of first vent openings in the floor covering member, the plurality of first vent openings each extending continuously from a first side of the floor covering member to a second side of the floor covering member providing a single row of spaced first vent openings (Ascroft: Figure 2, vent slots extending continuously as applicants apertures); 
providing a metal layer comprising a plurality of second vent openings (Ascroft: Figure 3 with vent slots); and 
adhering the metal layer to the bottom surface of the floor covering member with the plurality of first vent openings in alignment with the plurality of second vent openings to form a vent system (Ascroft: Col. 3, lines 30-33), 
wherein the floor covering member is the same material as the finished floor (Ascroft: Figures 1-2, both wood such that grain direction matches).
Ascroft does not teach reducing a thickness of the floor covering member by removing material from a bottom surface of the floor covering member.
However, Kennedy teaches reducing a thickness of the floor covering member by removing material from a bottom surface of the floor covering member (Kennedy: Paragraph 0029, lines 1-6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ascroft by reducing the covering member thickness, as taught by Kennedy, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ascroft with these aforementioned teachings of Kennedy with the motivation of insuring the covering member is flushing with the surrounding flooring.
Ascroft in view of Kennedy does not teach that the first openings are evenly spaced.
However, Yasinskiy teaches evenly spaced openings (Yasinskiy: Figure 2, Items VO in Item 14).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ascroft in view of Kennedy by making all openings evenly spaced, as taught by Yasinskiy, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ascroft in view of Kennedy with these aforementioned teachings of Yasinskiy since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the all evenly spaced openings of Yasinskiy for the mostly evenly spaced openings of Ascroft in view of Kennedy. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Ascroft in view of Kennedy and Yasinskiy does not explicitly teach that a ratio of a collective area of the plurality of first vent openings to a total area of the vent system ranges from 0.4 to 0.55.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the ratio 0.4-0.55, since it has been held that where the general conditions of a claim are disclosed in the prior art (about half the area taken up by openings), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the ratio of open area is a result effective variable because the more opening area, the more airflow, but the weaker the structure becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the ratio 0.4-0.55, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Ascroft in view of Kennedy and Yasinskiy does not explicitly teach that a ratio of a thickness of the metal layer to a thickness of the vent system is 0.2 to 0.3.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the ratio of metal thickness 0.2-0.3, since it has been held that where the general conditions of a claim are disclosed in the prior art (about half the area taken up by openings), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the ratio of metal thickness to overall thickness is a result effective variable because the thicker the metal, the stronger but the more expensive and the thinner the metal the weaker but cheaper it is.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the ratio 0.2-0.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Ascroft in view of Kennedy and Yasinskiy does not explicitly teach that a ratio of the collective-area ratio to the thickness ratio ranges from 2.0 to 1.83.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the ratio of collective-area to thickness 2.0-1.83, since it has been held that where the general conditions of a claim are disclosed in the prior art (about half the area taken up by openings with a metal plate having a thickness), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the ratio of metal thickness to overall thickness is a result effective variable because the thicker the metal, the stronger and the more open area would be possible in the vent.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the ratio 2.0-1.83, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

B) As per Claim 2, Ascroft in view of Kennedy and Yasinskiy teaches that the floor covering member is a solid wood flooring (Ascroft: Col. 1, lines 15-18), an engineered wood flooring, a laminated flooring, a luxury vinyl plank (LVP), or a cork plank.

C) As per Claim 3, Ascroft in view of Yasinskiy teaches all the limitations except that the metal layer comprises steel.
However, Kennedy teaches the metal layer comprises steel (Kennedy: Paragraph 0029, line 6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ascroft in view of Yasinskiy by making the metal steel, as taught by Kennedy, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ascroft in view of Yasinskiy with these aforementioned teachings of Kennedy since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the steel layer of Kennedy for the metal layer of Ascroft in view of Yasinskiy. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

D) As per Claim 4, Ascroft in view of Kennedy and Yasinskiy teaches all the limitations except explicitly that the metal layer has a thickness that ranges from 0.1 to 0.2 inches.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the metal layer 0.1-0.2 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art (this metal layer), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that thickness of the metal layer is a result effective variable because the thicker it is the stronger it is but the more space in the flooring it takes up.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the metal layer 0.1-0.2 inches thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

E) As per Claim 6, Ascroft in view of Kennedy and Yasinskiy teaches that the metal layer is attached to the bottom surface of the floor covering member with an adhesive (Ascroft: Col. 3, lines 30-33).

F) As per Claim 7, Ascroft in view of Kennedy and Yasinskiy teaches that an amount of the reduced thickness of the floor covering member is the same as a thickness of the metal layer (Kennedy: Paragraph 0029, lines 1-6, also shown in Figure 2).

G) As per Claim 21, Ascroft in view of Kennedy and Yasinskiy teaches a frame member that surrounds the floor covering member, wherein a top surface of the frame member is the same material as the finished floor and the frame member has the same thickness as the floor covering member (Ascroft: Figure 1 without the lip edge such that it is same height as covering that goes inside).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-4, 6-7 & 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Declaration under 37 CFR 1.132 filed 09/20/2022 is insufficient to overcome the rejection of claims 1-4, 6-7 & 21 based upon 35 USC § 103 as set forth in the last Office action because:
A) The Examiner notes that the figures of Ascroft and Kennedy in Applicant’s Declaration have been swapped. All analysis of the Declaration be the Examiner has been made overlooking this minor issue.
B) The Applicant asserts that the open area ratio of 0.4-0.55 unexpectedly provides much better airflow than conventional systems like Ascroft and Kennedy. However, there is no evidence provided as to why this is unexpected. The Examiner believes that slightly enlarging the opening area of either Ascroft or Kennedy would provide more airflow in an expected manner. The Examiner further notes that the ratio of 0.4-0.55 is not only range of open area provided by the Applicant. The open area could also be 0.3-0.7 according the specification paragraph 0046. This provides further evidence that the ratio range of 0.4-0.55 lacks criticality and therefore, it would have been obvious to one of ordinary skill in the art to attempt to optimize the range as cited in the above rejection.
C) The Applicant asserts that the thickness ratio of 0.2-0.3 was desirable specifically. The Examiner notes that the ratio of 0.2-0.3 is not only range of thickness provided by the Applicant. The open area could also be 0.1-0.5 according the specification paragraph 0044. This provides further evidence that the ratio range of 0.2-0.3 lacks criticality and therefore, it would have been obvious to one of ordinary skill in the art to attempt to optimize the range as cited in the above rejection. The Applicant further asserts that this thickness ratio reduces the overall thickness of the removable portion. The Examiner respectfully disagrees. The thickness of the removable portion will always be the same thickness as the thicker the metal plate, then thinner the wood cover because it must always be flush with the surrounding flooring. In addition, there is no evidence to substantiate the claim that the reduction in thickness of the removable portion increases the efficiency of the airflow especially since the combined thickness of the cover and metal plate must always be the same as the surrounding flooring regardless of the thickness ratio.
D) The Applicant asserts that Yasinskiy does not teach the ratios in claim 1. The Examiner notes that Yasinskiy is not relied upon for these limitations and therefore the declaration’s assertion is moot.
E) The Applicant states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Other of Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
A) The arguments only repeat the statements made in the Declaration filed 09/20/2022 and therefore are responded to above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762